DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 20 of the Specification). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


a size determination unit arranged to determine a size of the conduit in claim 27.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 27, claim limitation “a size determination unit arranged to determine a size of the conduit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function of determining a size of the conduit, and to clearly link the structure, material, or acts to the function of determining a size of the conduit.  For example, the written description does not disclose if the function of determining a size of the conduit is performed by a sensor or a processor that recognizes a user input.  The claim contains subject matter which is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed .

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 14 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites that the neural network model is one of a Recursive Neural Network and a long short-term memory neural network.  It is unclear if the claim means that the neural network model is one of each of a Recursive Neural Network and a long short-term memory neural network or that the neural network model is either a  Recursive Neural Network or a long short-term memory neural network.  The examiner has interpreted the claim to mean that the neural network model is either a Recursive Neural Network or a long short-term memory neural network (i.e. the neural network model is one of a Recursive Neural Network [[and]] or a long short-term memory neural network).
Claim 14 recites that the parameter of the conduit is at least one of a resistivity of the conduit, a size of the conduit, a heat conductivity of the conduit, and a material from which the conduit is made.  It is unclear if the claim means that the parameter is one of or a material from which the conduit is made).
	In claim 27, claim limitation “a size determination unit arranged to determine a size of the conduit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function of determining a size of the conduit, and to clearly link the structure, material, or acts to the function of determining a size of the conduit.  For example, the written description does not disclose if the function of determining a size of the conduit is performed by a sensor or a processor that recognizes a user input.   Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim(s) so that the claim limitation(s) will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function(s), without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function(s) so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function(s), applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function(s) and clearly links or associates the structure, material, or acts to the claimed functions, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function(s). For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 63, 65, 66, 11, 12, 32, 33, 45, 46, 53, 58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,352,745 issued to Easey et al. (“Easey”) in view of U.S. Patent 10,823,598 issued to Miller (“Miller”).

As for claims 63, 65 and 66, Easey discloses an apparatus (1)/water flow detecting system (1) arranged to detect flow of a fluid in a conduit (4)/through a water pipe (4) in a building, the apparatus comprising:

a processor (21) arranged to infer a rate of flow of fluid in the conduit/pipe based on a change in a sensed temperature of the conduit/pipe over time (col. 13, lines 1-29).
Easey does not disclose that the processor executes a neural network model.
However, Miller discloses a processor (218, 116, 118; col. 7, lines 43-50) that executes a neural network model (col. 8, lines 21-31).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the processor of Easey to execute a neural network model as disclosed by Miller in order to verify proper operation of the sensor device (Miller: col. 7, lines 43-50).
Regarding claim 63, the apparatus of Easey and Miller described above performs the claimed method steps.
Regarding claim 65, the examiner notes that the recitation of a building describes the intended use of the apparatus/system and does not patentably distinguish the claimed invention over the prior art.

As for claim 11, Easey as modified by Miller discloses a sensor (Easey: 11) arranged to sense at least one other environmental parameter, wherein the neural network model is arranged to infer the rate of flow of fluid based further on the at least one other environmental parameter (Easey: col. 11, line 65 - col. 12, line 2 and col. 13, lines 1-29).


As for claim 32, Easey as modified by Miller discloses that the sensor device comprises a main body (Easey: 110), and a connecting component (Easey: 140) for connecting the main body to the conduit (Easey: col. 15, line 58 - col. 16, line 5).

As for claim 33, Easey as modified by Miller discloses that the main body is separable from the connecting component (Easey: via bayonet coupling 147 and locking collar 148).

As for claim 45, Easey as modified by Miller discloses that the processor (Easey: 21 and Miller: 208, 300) is provided in the sensor device, and the sensor device is in communication with a separate concentrator device (Miller: 120).

As for claim 46, Easey as modified by Miller discloses that the processor (Easey: 21 and Miller: 218, 300)  is provided in a separate concentrator device (Miller: 218, 120, 118) in communication with the sensor device.



As for claim 58, Easey as modified by Miller discloses that the neural network model is arranged to take a plurality of inputs, and from those inputs synthesize a sensor output (Miller: col. 8, lines 21-31).

As for claim 60, Easey as modified by Miller discloses that the conduit is a water pipe and the fluid is water (Easey: Abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,352,745 issued to Easey et al. (“Easey”) in view of U.S. Patent 10,823,598 issued to Miller (“Miller”) as applied to claim 66, further in view of “Predicting Oil Flow Rate due to Multiphase Flow Meter by Using an Artificial Neural Network” by Hasanvand et al. (“Hasanvand”) as listed in the IDS dated 1/22/2020.

As for claim 7, Easey as modified by Miller discloses the apparatus according to claim 66 (see the rejection of claim 66 above).

However, Hasanvand discloses a neural network model that is pre-trained with data extracted from existing sensors, together with actual flow data (sections 3 and 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the neural network of Easey and Miller by pre-training the neural network as disclosed by Hasanvand in order to ensure that the neural network can be used successfully for signal processing (Hasanvand: section 3)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,352,745 issued to Easey et al. (“Easey”) in view of U.S. Patent 10,823,598 issued to Miller (“Miller”) as applied to claim 66, further in view of U.S. Patent 5,987,444 issued to Lo (“Lo”).

As for claim 8, Easey as modified by Miller discloses the apparatus according to claim 66 (see the rejection of claim 66 above).
Easey as modified by Miller des not disclose that the neural network model is one of a Recursive Neural Network or a long short-term memory neural network.
However, Lo discloses a neural network model that is one of a Recursive Neural Network (col. 3, lines 49-60) or a long short-term memory neural network.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,352,745 issued to Easey et al. (“Easey”) in view of U.S. Patent 10,823,598 issued to Miller (“Miller”) as applied to claim 66, further in view of U.S. Patent Application Publication 2014/0052421 by Allen et al. (“Allen”).

As for claim 10, Easey as modified by Miller discloses the apparatus according to claim 66 (see the rejection of claim 66 above).
Easey as modified by Miller des not disclose that the apparatus is arranged to execute a sliding window algorithm which slides over continuous temperature data and feeds slices of the data to the neural network model.
However, Allen discloses an apparatus that is arranged to execute a sliding window algorithm which slides over continuous data and feeds slices of the data to a model (paragraph [0095]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the apparatus of Easey and Miller to execute a sliding window algorithm as disclosed by Allen in order provide training data in a computationally feasible manner (Allen: paragraph [0095]).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,352,745 issued to Easey et al. (“Easey”) in view of U.S. Patent 10,823,598 issued to Miller (“Miller”) as applied to claim 66, further in view of U.S. Patent Application Publication 2013/0276549 by Gaarder (“Gaarder”).

As for claim 13, Easey as modified by Miller discloses the apparatus according to claim 66 (see the rejection of claim 66 above).
Easey as modified by Miller des not disclose that the neural network model is arranged to infer the rate of flow of fluid based further on at least one parameter of the conduit.
However, Gaarder discloses inferring a rate of flow of fluid based further on at least one parameter of a conduit (paragraphs [0061] and [0062]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the neural network of Easey-Miller to include the function of inferring a rate of flow of fluid based on at least one parameter as disclosed by Gaarder in order to provide a redundant method of determining the fluid flow.

As for claim 14, Easey as modified by Miller and Gaarder discloses that the parameter of the conduit is at least one of a resistivity of the conduit, a size of the conduit (Gaarder: paragraph [0062]), a heat conductivity of the conduit, and a material from which the conduit is made.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,352,745 issued to Easey et al. (“Easey”) in view of U.S. Patent 10,823,598 issued to Miller (“Miller”) as applied to claim 66, further in view of WO 2006/027974 by Kamiunten et al. (“Kamiunten”).

As for claim 35, Easey as modified by Miller discloses the apparatus according to claim 32 (see the rejection of claim 32 above).
Easey as modified by Miller does not disclose that the sensor device comprises a radiation sensor located in the main body, and a transfer tube arranged to transfer radiation from the conduit to the radiation sensor.
However, Kamiunten discloses a radiation sensor (82, 83, 92, 93) located in a main body (810, 910), and a transfer tube (810) arranged to transfer radiation from a conduit to the radiation sensor (see Fig. 8).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the apparatus of Easey and Miller by including the radiation sensor as disclosed by Kamiunten in order to allow measurements in large diameter pipes with good responsiveness while performing the measurements without receiving disturbances (Kamiunten: paragraphs [0064] and [0065]).

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record and the examiner’s knowledge does not disclose or suggest a sensor device that comprises a vibration sensor, and a transfer tube that is arranged to transfer vibration from a conduit to the vibration sensor, in combination with the limitations of the base claim and intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 11,209,333 is cited for all that it discloses including a thermal flow sensor that mounts to the exterior of a pipe.
U.S. Patent 5,600,073 is cited for all that it discloses including a flow sensor that senses acoustic signals and that uses a neural network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/           Primary Examiner, Art Unit 2853